Citation Nr: 1401400	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active duty service from April 1985 to January 1995, and had additional periods of active duty for training in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO.  A transcript of the hearing is of record.

The Board has previously remanded this matter for additional development in March 2012 and July 2013.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran sustained a neck injury while in service.

2.  The Veteran has a current disability of cervical spine degenerative joint disease.

3.  The Veteran has experienced "continuous" symptoms of cervical spine degenerative joint disease since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for cervical spine degenerative joint disease have been met.
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

The claim for service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability, has been considered with respect to VA's duties to notify and assist.  Particular consideration has been given to the additional development that may be required by the Board's finding that the April 2012 and September 2013 VA medical opinions were based on inaccurate factual histories.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As discussed in more detail below, however, the Board finds that the Veteran's claim for service connection for a cervical spine disorder is fully substantiated by evidence already of record, as the evidence supports a grant of service connection for cervical spine degenerative joint disease.  Given the favorable outcome (grant of presumptive service connection), further development of evidence could not result in any additional benefits, as the grant of service connection is a full grant of the benefit sought.  For these reasons, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that his current cervical spine disorder resulted from neck and upper back injuries he sustained while serving on active duty.  Specifically, the Veteran contends that active duty responsibilities - including heavy lifting, prolonged standing, odd movements, and long duty days - contributed to pain and muscle spasms at the time.  He reports that pain and muscle spasms have been continuous since service separation in January 1995.  See e.g., August 2013 VA Form 21-4138; December 2009 DRO hearing transcript at 2-12. 

Initially, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained a neck injury while in service.  Service treatment records from May 1992 reflect that the Veteran was seen in a service medical clinic with complaints of neck spasms.  The service clinician assessed paraspinous muscle spasm and prescribed heat, ice, and rest.  In a June 2008 statement and during the December 2009 DRO hearing, the Veteran related a separate neck spasm that occurred during September or October 1990, and for which he was treated with Valium.  Although service treatment records dated in these months do not reflect any such injury or treatment, an undated service treatment record describes a thoracic paraspinous spasm and muscular tightness in the left scapular (shoulder) area.  The assessment was myofascial back pain with spasm, and Valium was included in the treatment plan.  Thus, while the remaining service treatment records do not reflect a separate cervical spine injury specifically, the undated treatment record provides evidence of an additional upper back injury in service.  Resolving reasonable doubt on this question, the Board finds that the Veteran sustained a neck injury while in service. 

The Board next finds that the Veteran is currently diagnosed with cervical spine DJD.  During the September 2013 VA spine examination, the VA examiner confirmed an earlier diagnosis of cervical spine DJD after reviewing the Veteran's medical history and complaints, performing a physical examination, and conducting imaging studies.

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a cervical spine disorder since service separation in January 1995.  In March 1996, the Veteran underwent X-ray testing from a private doctor in Puerto Rico.  Cervical spine images showed straightening of physiologic cervical lordosis, compatible with muscle spasm and/or cervical myositis.  The X-ray physician also noted mild spondylotic changes at C6 and osteoarthritic changes at the cervical facet joints.  Following this private examination, which also included lumbosacral and thoracic spine X-rays, the Veteran submitted a claim for service connection for a back condition in March 1996.  

During the June 1996 VA spine examination that followed, the Veteran reported active cervical pain, but no pain in the lower back.  The VA examiner diagnosed L5-S1 disc bulging and thoracic dextroscoliosis and spina bifidia at S-1.  No diagnosis related to the neck or cervical spine was provided.  In April 2006, however, private X-ray examination revealed cervical myositis and spondyloarthritis.  In addition, the examiner noted "straightening of the normal cervical lordosis is observed in favor of paravertebral muscle spasm."  A private CT-scan was performed in October 2007.  This examiner listed impressions including cervical spine degenerative disc disease.

Despite the nearly ten-year gap between cervical spine examinations without any documented complaints or treatment for a cervical spine disorder, the Veteran has provided statements and testified that he has experienced cervical problems since service separation, and that these problems have gotten progressively worse.  See June 2013 VA Form 21-4138; December 2009 DRO hearing at 5-10.  In letters from July and August 2013, O.B., O.D., and J.A. each attest to hearing the Veteran complain about neck pain over the course of several years, including while in service for O.D..  Although the Veteran presented a different medical history in January 2008 to Social Security examiners, suggesting that cervical pain began in approximately 2002, the Board attributes more probative value to the consistency of medical reports showing arthritic changes and other neck abnormalities of the cervical spine in April 1996, April 2006, October 2007, and during VA spine examinations in April 2012 and September 2013.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that Veteran has had continuous symptoms of a cervical spine disorder since service separation in January 1995, which meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck in service and has experienced "continuous" symptoms of cervical spine DJD since service separation in January 1995.  As such, the criteria for presumptive service connection for a cervical spine disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for cervical spine disability under 38 C.F.R. § 3.303(b) have been met, service connection is being granted as presumptively incurred in service, and the Board does not reach the theory of entitlement to direct service connection for the same disability.  


ORDER

Service connection for cervical spine degenerative joint disease is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


